Gordon McCloud, J.
¶45 (dissenting) The Public Records Act (PRA), ch. 42.56 RCW, requires agencies to disclose information to requesters unless an “other statute,” RCW 42.56.070(1), exempts that information from blanket disclosure. The question here is whether the community protection act (CPA), RCW 4.24.550—particularly its provisions governing the disclosure of information about registry-compliant level I sex offenders—constitutes such an “other statute.” RCW 42.56.070(1). The majority holds that the CPA does not because it does not expressly and absolutely prohibit disclosure of any particular sex offender registry record. Majority at 375. But this holding conflicts with both our precedent and our legislature’s intent. Those sources compel the opposite conclusion: that the CPA is an “other statute” under RCW 42.56.070(1). Because the CPA bars blanket disclosure of the requested information and instead requires agencies to conduct a carefully crafted, specific, and individualized inquiry, and because the John Does have met the other prerequisites for an injunction barring blanket PRA disclosure, I respectfully dissent.
*389The Trial Court Correctly Concluded That the CPA (RCW 4.24.550) Bars the Blanket Disclosure of Level I Sex Offender Registry Information and Entered a Properly Tailored Injunction
¶46 When reviewing a trial court order enjoining disclosure under the PRA, “ ‘[w]e start with the proposition that the act establishes an affirmative duty to disclose public records unless the records fall within specific statutory exemptions.” Progressive Animal Welfare Soc’y v. Univ. of Wash., 125 Wn.2d 243, 258, 884 P.2d 592 (1994) (PAWS) (plurality opinion) (emphasis omitted) (quoting Spokane Police Guild v. Wash. State Liquor Control Bd., 112 Wn.2d 30, 36, 769 P.2d 283 (1989)). The party resisting disclosure bears the burden of proving that an exemption applies. Ameriquest Mortg. Co. v. Office of Att’y Gen., 177 Wn.2d 467, 486-87, 300 P.3d 799 (2013) (Ameriquest II). When (as in this case) the party resisting disclosure is not a state agency, that party must also prove two factual prerequisites to an injunction: “(1) that the record in question specifically pertains to that party [and (2)] that the disclosure would not be in the public interest and would substantially and irreparably harm that party or a vital government function.” Id. at 487 (citing RCW 42.56.540).
¶47 In this case, the John Does have met both the legal and factual prerequisites to an injunction barring the blanket release of records in response to Zink’s request. They have shown that the PRA’s “other statute” exemption applies (the legal prerequisite), that the records at issue pertain specifically to them (the first factual prerequisite), and that blanket disclosure would cause substantial and irreparable harm rather than serving the public interest (the second factual prerequisite). The trial court’s injunction was also properly tailored and not overbroad.
*390A. The CPA constitutes an “other statute” within the meaning of RCW 42.56.070(1), exempting level I sex offender registry information from blanket disclosure under the PRA
¶48 As the majority acknowledges, the CPA codifies various requirements related to agencies’ maintenance and publication of information about registered sex and kidnapping offenders, RCW 4.24.550, and these requirements vary according to an offender’s “risk level,” RCW 4.24.550(3). See majority at 374. Of particular significance here, the CPA expressly limits the information that law enforcement agencies may disclose in response to citizen requests. RCW 4.24.550(3). Presumably because of these limits, the CPA appears on a list of “Exemption and Prohibition Statutes Not Listed in [the PRA]” accessible through the Washington State Patrol’s (WSP) website.8
¶49 I agree with the majority on several basic points related to the CPA’s history and purpose. First, I agree that the CPA, RCW 4.24.550, has always afforded the public fairly broad access to information about registered sex offenders. See majority at 373. Indeed, that fundamental aspect of the CPA is not in dispute here: the John Does agree that the legislature first enacted RCW 4.24.550 to combat agencies’ “ ‘reduced willingness to release information.’ ” Br. of Resp’ts John Does at 7 (quoting Laws of 1990, ch. 3, § 116). To that end, the CPA still shields officials and agencies from liability for the discretionary “release of relevant and necessary information,” provided the release is not grossly negligent or in bad faith. RCW 4.24.550(7). I also agree that the disclosures authorized under RCW 4.24.550 vary according to an offender’s risk level. See majority at 374-75. Again, this aspect of the CPA is not in *391dispute.9 Finally, I agree with the majority that the CPA limits the disclosure of registry information by telling agencies what they “ ‘may disclose’ ” about level I offenders “ ‘upon request.’ ” Id. at 374 (quoting RCW 4.24.550(3)(a)).
¶50 But I disagree with the majority’s conclusion that an individual may completely circumvent these disclosure limits just by filing a PRA request. The majority reaches this conclusion only by adopting the appellants’ strained interpretation of the CPA: that it governs only “proactive” community notification, as opposed to reactive disclosures in response to citizen requests.10 In adopting this interpretation, the majority ignores the CPA’s plain language, which governs both agencies’ “proactive! ]” disclosures (e.g., the publication of offender information on the Washington Association of Sheriffs and Police Chiefs (WASPC) website, RCW 4.25.550(5)) and their responses to citizen requests (RCW 4.24.550(3)(a)). Id. at 373-74. It also articulates a brand new and extremely rigid interpretation of the PRA’s “other statute” exemption. RCW 42.56.070(1).

*392
1. The majority’s new rule frustrates the legislative intent expressed in the CPA’s plain language; it is therefore contrary to our precedent interpreting the PRA’s “other statute” exemption, RCW 42.56.070(1)

¶51 When faced with a question of statutory interpretation, our duty is to identify and give effect to the legislature’s intent, beginning with the statute’s plain language11 and avoiding, where possible, an interpretation that renders any portion of the statute meaningless or superfluous.12 These basic rules of statutory interpretation compel the conclusion that, contrary to the majority’s holding, the CPA governs both “proactive! ]” and reactive disclosures of registry information. Majority at 373-74.
¶52 When Zink submitted the PRA requests at issue in this case, the CPA provided that an agency “may disclose, upon request, relevant, necessary, and accurate information [about a level I offender] to any victim or witness to the offense and to any individual community member who lives near the residence where the offender resides, expects to reside, or is regularly found.” Former RCW 4.24.550(3)(a) (2014).13 In keeping with the plain language of this provision, the trial court in this case concluded that our legislature intended to prohibit law enforcement agencies from making “ ‘blanket’ or generalized production of sex offender records.” Clerk’s Papers (CP) at 567-68 (Order Granting Pis.’ Mot. for Summ. J. & Prelim. Inj.) (“The legislature has carefully created a statute that ties the level of public disclosure [to] the level of risk posed by an individual offender [and] [t]he Legislature’s intent was clearly to limit *393disclosure to the general public to those circumstances presenting a threat to public safety.”).
¶53 The trial court was correct. The CPA—particularly subsection (3)(a)—contains both mandatory and permissive language: it tells agencies what registry information they “shall” share with specific institutions (for level I offenders, “appropriate law enforcement agencies” and the offender’s school) and what registry information they “may” disclose in response to citizen requests. RCW 4.24.550(3)(a). For this permissive language to have any meaning whatsoever, it must describe and therefore limit the scope of permissible “disclosures] upon request.” Id. Thus, at least with respect to level I offenders, the CPA’s plain language contemplates—and limits—the release of information in response to citizen requests.
¶54 Under the majority’s holding, any individual may now completely circumvent those limits by issuing a blanket PRA request for all level I offender registry information. This is because, under the new rule the majority adopts, no statute can be an “other statute” for purposes of the PRA unless it prohibits disclosure expressly and absolutely. Majority at 375. This is a significant departure from precedent; we have never before interpreted the PRA to nullify another statute in this manner.
¶55 It is true that Washington courts have held statutes with express nondisclosure or confidentiality provisions to be “ ‘other statute [s]’ ” under the PRA. Id. (quoting Planned Parenthood of Great Nw. v. Bloedow, 187 Wn. App. 606, 623, 350 P.3d 660 (2015); Wright v. Dep’t of Soc. & Health Servs., 176 Wn. App. 585, 597, 309 P.3d 662 (2013); Deer v. Dep’t of Soc. & Health Servs., 122 Wn. App. 84, 92, 93 P.3d 195 (2004); Ameriquest Mortg. Co. v. Office of Att’y Gen., 170 Wn.2d 418, 424, 241 P.3d 1245 (2010) (Ameriquest I)).
¶56 But our courts have also reached this conclusion in the absence of such a provision. In Hangartner v. City of Seattle, 151 Wn.2d 439, 452-53, 90 P.3d 26 (2004), for example, this court held that the attorney-client privilege *394codified at RCW 5.60.060(2)(a) was an “other statute” under the PRA’s predecessor (the public disclosure act (PDA), former ch. 42.17 RCW (2000). Four justices dissented, arguing—just as the majority does in this case—that the alleged “other statute” at issue did not expressly prohibit agency disclosure. Id. at 458 (Johnson, J., dissenting) (because “the attorney-client privilege statute is directed at the attorney, not the agency,” the majority’s decision to “incorporate! ] [it] into the ‘other statute’ exemption . . . renders ineffectual the PDA’s strong mandate to agencies that they must disclose public information”). Like the CPA, the attorney-client privilege statute contains no express confidentiality or nondisclosure provisions; it provides only that “[a]n attorney or counselor shall not, without the consent of his or her client, be examined as to any communication made by the client to him or her, or his advice given thereon in the course of any professional employment.” RCW 5.60.060(2)(a). Nevertheless, in Hangartner, we held that it was “unquestionably a statute ... that prohibits the disclosure of certain records” and was therefore an “other statute” under the PDA. 151 Wn.2d at 453. The majority now essentially adopts the Hangartner dissent, without saying so explicitly.
¶57 Similarly, in PAWS, we held that the state Uniform Trade Secrets Act (UTSA), ch. 19.108 RCW, was an “other statute.” 125 Wn.2d at 262 (plurality), 272-73 (Andersen, C.J., concurring) (agreeing with the plurality’s analysis in its entirety). We did so not because the UTSA contained any express or absolute exemption provisions, but because it provided that “ ‘[i]n appropriate circumstances, affirmative acts to protect a trade secret may be compelled by court order.’ ” Id. at 262 (alteration in original) (quoting RCW 19.108.020(3)). On the basis of this permissive and conditional language, this court concluded that “[t]he [PRA] is simply an improper means to acquire knowledge of a trade secret.” Id.
¶58 Neither the statute at issue in Hangartner nor the statute at issue in PAWS would have satisfied the test the *395majority adopts today. Neither statute contained any express exemption or confidentiality provision. Nevertheless, this court found each statute was an “other statute” because a contrary conclusion would have frustrated our legislature’s intent to protect certain information from unfettered disclosure. See Hangartner, 151 Wn.2d at 453 (“[w]hen the legislature amended the PDA to include the ‘other statute’ exemption, it could have easily trumped the attorney-client privilege by excluding it from consideration as an ‘other statute’ ” (citing Laws of 1987, ch. 403, § 3)); PAWS, 125 Wn.2d at 262-63 (concluding that the UTSA is an “other statute” in part because our legislature has declared the protection of trade secrets a matter of public policy (quoting Laws of 1994, ch. 42, § 1, at 130)).
¶59 The same reasoning should control the outcome in this case. The majority’s conclusion that RCW 4.24.550 governs only “proactive! ]”14 disclosures is directly contradicted by the statute’s plain language. That plain language also governs and expressly limits agencies’ responses to citizen requests. By concluding that the PRA trumps and nullifies these limits, the majority contradicts our precedent interpreting the PRA’s “other statute” exemption, RCW 42.56.070(1).
¶60 The majority’s new rule also frustrates the legislative intent expressed in the CPA. This is most evident in the majority’s discussion of the CPA’s nonconfidentiality provision (RCW 4.24.550(9)). That provision states, in its entirety, “Nothing in this section implies that information regarding persons designated in [RCW 4.24.550(1)] is confidential except as may otherwise be provided by law.” RCW 4.24.550(9). The commonsense interpretation of this provision is that it reinforces agency discretion to release information about individual offenders. It clarifies, for example, that agencies remain free to disseminate “[c]onviction records . . . without restriction” pursuant to RCW 10.97-*396.050(1), even if some of the information in these records is also contained in the registry. But the majority rejects this commonsense interpretation in favor of one that gives RCW 4.24.550(9) much greater significance.
¶61 Having held that a statute must expressly and absolutely prohibit disclosure in order to constitute an “other statute” under RCW 42.56.070(1), the majority concludes that the CPA’s nonconfidentiality provision has the opposite effect: by “specifically disclaim[ing\ the confidentiality of sex offender records, [RCW 4.24.550(9)] mak[es] them subject to disclosure under a PRA request.” Majority at 380-81 (emphasis added). In other words, the majority concludes that RCW 4.24.550(9) renders meaningless all of the disclosure limits codified at RCW 4.24.550(3). That, of course, conflicts with the rules that a statute is interpreted in context,15 to give effect to all of its provisions and render no portion superfluous.16
¶62 Despite its evisceration of the CPA, the majority also concludes that even after today’s holding, RCW 4.24.550 “still functions as a guide to what information law enforcement agencies may . . . make known to the public.” Id. at 382. But it won’t guide them very much. Specifically, it won’t guide an agency responding to a request for the blanket, nondiscretionary disclosure of compliant level I offender information—disclosure that RCW 4.24.550(3)(a) prohibits by its plain terms. Of course, that request has already been filed. Id. at 385 (“Zink will receive the records”). When the WSP and WASPC fulfill this request, as today’s holding requires, they will necessarily ignore every limitation in the CPA.

*397
2. The legislative history supports the conclusion that the CPA is an “other statute” under RCW 42.56.070(1)

¶63 Thus, the CPA’s plain language alone makes it an “other statute” under RCW 42.56.070(1). Nevertheless, I address the CPA’s legislative history because the majority devotes a substantial portion of its analysis to that subject. See id. at 381, 383. Contrary to the majority’s conclusion, the legislative history contains ample evidence that the CPA was intended to protect sex offender registry information—particularly information about compliant level I offenders—from blanket, nondiscretionary disclosure in response to citizen requests.
¶64 When the legislature first enacted the CPA in 1990, it included a statement of findings endorsing the “[r]elease of information about sexual predators to public agencies and under limited circumstances, the general public.” Laws of 1990, ch. 3, § 116 (emphasis added). Thus, the law was originally envisioned as authorizing limited, not blanket disclosures. That fundamental aspect of the CPA has never changed: the bill report accompanying the amendment most relevant to this case—the 1997 amendment introducing risk level classification into the statutory scheme— describes that amendment as identifying “[t]he nature and scope of permissible public notifications” for each risk level. Final B. Rep. on Engrossed Substitute S.B. 5759, at 2, 55th Leg., Reg. Sess. (Wash. 1997) (emphasis added). And as the trial record in this case makes clear, the law enforcement agencies tasked with implementing the CPA have always understood the statute to strictly limit public disclosure of information about level I offenders.17 For all of these reasons, the trial court concluded that “[t]he legislative *398history of RCW 4.24.550 clearly sets forth a legislative intention to limit release or disclosure of sex offender information to the general public.” CP at 566 (Conclusion of Law 21).
¶65 Instead of addressing this legislative history, the majority focuses on one failed 2015 amendment, which would have replaced RCW 4.24.550(9) (the nonconfiden-tiality provision) with a section providing that ‘“[s]ex offender [and kidnapping offender] registration information is exempt from public disclosure under chapter 42.56 RCW,’ ”18 and on a report containing a similar recommendation, which the Sex Offender Policy Board (SOPB) completed at the legislature’s direction in December 2015.19 The majority concludes that the legislature’s failure to codify this language “confirms .. . that RCW 4.24.550(3)(a) is not an ‘other statute’ exempting sex offender records.” Majority at 381.
¶66 There are three problems with this conclusion.
¶67 First, the proposed amendment refers to all sex and kidnapping offender registry information, not just the lowest level offender information—it would even exempt information subject to mandatory publication on the WASPC website. See id. at 374 (describing website publication requirement in RCW 4.24.550(5)). Thus, it would expressly exempt a much broader range of registry records than those at issue in this case. It is not logical to conclude that by rejecting such a broad exemption, the legislature impliedly nullified all the disclosure restrictions that RCW 4.24.550 already codifies with respect to compliant level I offenders.
¶68 Second, with respect to registry-compliant level I offenders in particular, the SOPB report actually shows *399that the legislature may yet expressly clarify its intent to exempt registry information from disclosure under the PRA. As a practical matter, the PRA’s stiff monetary penalties, combined with the CPA’s grant of immunity for “the release of relevant and necessary information,” RCW 4.24.550(7), create an incentive for agencies to ignore the CPA’s limits on the disclosure of level I offender information when responding to PRA requests. The legislature recognizes this problem: it was highlighted in the SOPB’s December 2015 report. Resp’ts John Does’ Notice of Suppl. Auth., Ex. A at 17 (“If an agency is asked to comply with the disclosure requirements of both [the PRA] and [the CPA], it is clear that the most prudent route for an agency to take is to liberally disclose records because there is a strict monetary penalty for non-disclosure under the PRA, and immunity [for] disclosure or non-disclosure . . . under [the CPA]. [Thus,] [t\here is little incentive to adhere to the guidelines of RCW 4.24.550.” (emphasis added)). But contrary to the majority’s conclusion,20 these compliance problems—and the fact that the legislature is still considering how best to address them—do not mean that the CPA isn’t an “other statute,” RCW 42.56.070(1), as a matter of law. Indeed, the SOPB report concludes both that the CPA is an “other statute” and that the legislature should amend RCW 4.24-.550 to make this clear. Resp’ts John Does’ Notice of Suppl. Auth., Ex. A at 17-18, 23.
¶69 The final problem with the majority’s reliance on the failed (and reproposed) amendment is that it is completely irrelevant under the rule the majority adopts in this case. The majority reasons that the failed 2015 amendment “show[s] that the legislature knows how to exempt sex offender records [from PRA requests] ... if it wishes to do so,” and concludes therefore that the legislature must have wanted level I sex offender records to be accessible through *400blanket PRA requests. Majority at 381. But the majority’s rule would compel the same conclusion even if the legislature had rejected an amendment with the opposite language—expressly making all registry information available through blanket PRA requests. In that scenario, the CPA would still lack the language the majority deems necessary to trigger the PRA’s “other statute” exemption: “explicit language” making the CPA “the exclusive means for obtaining [registry] records” or explaining that the CPA’s restrictions on “ ‘public disclosure’ ” do not evaporate in the context of a PRA request. Id. at 379 (quoting RCW 4.24.550(2)).
B. The trial court’s ruling on the factual prerequisites to an injunction was correct and certainly supported by substantial evidence
¶70 As noted above, in order to obtain an injunction barring the blanket release of level I offender records in response to Zink’s PRA request, the John Does had to prove two factual prerequisites: (1) that the records at issue specifically pertain to them and (2) that blanket disclosure “would not be in the public interest and would substantially and irreparably harm that party or a vital government function.” Ameriquest II, 177 Wn.2d at 486-87 (citing RCW 42.56.540). There is no legitimate dispute that the first of these prerequisites is satisfied.21
¶71 The trial court also found that the second factual prerequisite was satisfied: blanket disclosure would not be in the public interest and would substantially and irreparably harm the John Does. Specifically, the trial court found that the evidence submitted—declarations by individual class members, class members’ parents, and several experts—“establishes that sex offenders who are identified by *401public disclosure face an increased risk of physical violence, stigmatization, mental and emotional distress, and loss of economic opportunity,” and that “ ‘[b]lanket’ or generalized disclosure [of information on level I offenders] . . . undermines the carefully crafted legislative scheme” requiring “targeted and limited disclosure of sex offender registration information.” CP at 564-65 (Finding of Fact 14-15).
¶72 There is overwhelming evidence in the record supporting this conclusion. The trial record contains numerous declarations by members of the plaintiff class that describe fears of unemployment, vigilantism, and stigmatization,22 and from the parents of juvenile level I offenders and their victims that describe fears that public exposure will thwart efforts to rehabilitate and reunify their families.23 These fears are not just speculative; many are based on the declarants’ personal experiences.24 The record also contains declarations from several experts in the field of sex crime prevention that describe the negative impact that blanket disclosure of level I offender information would have on victims’ recovery and offenders’ incentive and ability to comply with treatment.25
¶73 Neither the WSP nor the WASPC assigns error to the trial court’s factual findings. Zink assigns several errors *402to these findings,26 but she does not point to anything in the record that rebuts the trial court’s conclusions.27
¶74 The trial court correctly concluded that the John Does satisfied both the legal and factual prerequisites to an injunction barring blanket PRA disclosure of level I sex offender registry records.
C. The trial court’s ruling was properly limited
¶75 The WSP argues that even if the trial court’s declaratory judgment was correct (and RCW 4.24.550 does, as a matter of law, exempt the John Does’ registry information from PRA disclosure), the court erred by refusing to expressly limit the scope of its injunction. First, the WSP argues that the court should have expressly limited the scope of the injunction to the records that specifically pertain to the class members. Second, it argues that the court should have limited the scope of the injunction to Zink. These arguments fail.
*403¶76 The court’s order is divided into three paragraphs, as follows:
1) Declaratory judgment is entered providing that level I sex offender registration records are exempt from disclosure under RCW 42.56.070 pursuant to RCW 4.24.550. RCW 4.24.550 provides the exclusive mechanism for public disclosure of sex offender registration records.
2) The WSP and WASPC shall not make a “blanket” or generalized production of sex offender records of Class members in response to Ms. Zink’s requests for public records (whether pending or made during the duration of this litigation (including any appeals)).
3) The WSP and WASPC may disclose relevant and necessary level I sex offender records in response to a request under RCW 4.24.550 by a member of the general public, after considering in good faith the offender’s risk classification, the places where the offender resides or is expected to be found, and the need of the requestor to protect individual and community safety.
CP at 568-69.
¶77 The first paragraph does not create or modify an injunction; it is the requested declaratory judgment. The second paragraph does enjoin WSP and WASPC from producing records, but this paragraph is explicitly limited to Zink’s records request and the records that the John Does sought to protect. Finally, the third paragraph does not enjoin WSP or WASPC from taking any action. Instead, it permits WSP and WASPC to produce records in response to Zink’s request, provided that they conform their release of information to the requirements of RCW 4.24.550.
¶78 The WSP argues that the court exceeded its authority in the third paragraph and that the court’s order in that paragraph is not consistent with court rules governing injunctions. But the third paragraph of the order is not an injunction; it is permissive and explanatory. It describes the method by which WSP and WASPC may produce documents pertaining to the class in response to any PRA request—including Zink’s.
*404¶79 The trial court’s ruling is not overbroad.
CONCLUSION
¶80 I agree completely with the majority’s assertion that the legislature, rather than this court, determines what records are exempt from PRA disclosure. Majority at 372. We have the same goal in a PRA case as in any case involving a question of statutory interpretation: to set aside our own policy views and identify the legislature’s intent. Id. at 378 n.3 (“policy issues are not the province of this court and are best left to the legislature”). But the rule the majority crafts frustrates this goal rather than furthering it. The legislature recognizes the policy problems inherent in the intersection of CPA and PRA requirements—and it is working to resolve those problems. See supra Section A.2. But by no stretch of the imagination is it reasonable to interpret these policy problems as an irreconcilable conflict between the two statutes. Contra majority at 382 (“even if RCW 4.24.550(3)(a) were rendered meaningless by [our] decision, ‘[i]n the event of conflict between the provisions of [the PRA] and any other act, the provisions of [the PRA] shall govern’ ” (second alteration in original) (quoting RCW 42.56.030)). On the contrary, we can easily harmonize the statutes by recognizing that the CPA provides the exclusive method for obtaining sex offender registry information and is therefore an “other statute” under the PRA. See Deer, 122 Wn. App. at 92 (“[b]ecause [the ‘other statute’ at issue] contains an alternative means of requesting and seeking... records that balances and protects the privacy needs of the [affected persons], we find no conflict”). Indeed, it is our duty to harmonize statutes whenever possible. Harmon v. Dep’t of Social & Health Servs., 134 Wn.2d 523, 542, 951 P.2d 770 (1998). By ignoring this duty and the plain language of the CPA, the majority preempts the legislature’s policy making authority.
Wiggins, J., concurs with Gordon McCloud, J.

 Exemption and Prohibition Statutes Not Listed in Chapter 42.56 RCW, http://www.wsp.wa.gov/publications/reports/exemption_statutes_not_listed_in _RCW-42.56.pdf.


 Br. of Appellant WSP at 15 (“Risk classification determines, in part, the level of community notification for the sex offender.’’); Br. of Resp’ts John Does at 8 (“the law identifies ‘the nature and scope of permissible public notifications ... for each risk level classification’ ’’ (alteration in original) (quoting Pinal B. Rep. on Engrossed Substitute S.B. 5759 (Wash. 1997))). While RCW 4.24.550 began as a brief statute authorizing agencies to release “relevant and necessary information regarding sex offenders to the public when . . . necessary,’’ Laws of 1990, ch. 3, § 117(1), it has evolved into a significantly more complex scheme distinguishing between offenders posing different levels of risk to the community, see majority at 373-74.


 Majority at 378 (“RCW 4.24.550(1) and (2) guide an agency in deciding to proactively publish sex offender information’’ (emphasis added)); Br. of Appellant WSP at 10 (arguing that RCW 4.24.550 just tells law enforcement agencies “how to proactively disseminate information about sex offenders to schools, neighbors, and the media’’ (emphasis added)); Wash. Ass’n of Sheriffs & Police Chiefs Br. in Resp. at 10 (the CPA’s “proactive instruction contains no provision that exempts disclosure under the PRA’’); Br. of Appellants Zink at 30 (the CPA “requires proactive action by law enforcement and is not dependent on whether a request for information has been made’’).


 Troxell v. Rainier Pub. Sch. Dist. No. 307, 154 Wn.2d 345, 350, 111 P.3d 1173 (2005).


 In re Estate of O’Brien, 109 Wn.2d 913, 918, 749 P.2d 154 (1988).


 As the majority explains, this statute was amended in 2015 to permit disclosures to “any individual who requests information regarding a specific offender.’’ Laws of 2015, ch. 261, § 1(3); majority at 375 n.2.


 Majority at 373, 378.


 State v. Budik, 173 Wn.2d 727, 733, 272 P.3d 816 (2012).


 State v. Ervin, 169 Wn.2d 815, 823, 239 P.3d 354 (2010).


 CP at 297-98 (Decl. of John Clayton, Assistant Secretary of the Juvenile Justice and Rehabilitation Administration (JJ&RA) (“[t]he JJ&RA has played a lead role in the Juvenile Sex Offender Management System since the passage of the [CPA] in 1990 [,] . . . has worked closely with the Department of Corrections and local law enforcement agencies to ensure effective implementation of the *398Act, . . . [and] has understood from the beginnings of our involvement in the . . . risk level process that . . . community notification of any kind has been limited to those youth that have been assessed as either a level 2 or level 3”).


 Majority at 381 (first alteration in original) (quoting S.B. 5154, at 5, 64th Leg., Reg. Sess. (Wash. 2015)).


 Id. at 384 (citing Resp’ts John Does’ Notice of Suppl. Auth., Ex. A at 23).


 See id. (“Had [the Sex Offender Policy Board’s] recommendations been adopted, our decision on whether RCW 4.24.550 is an ‘other statute’ under the PRA would likely be different.’’).


 Zink implies that it is impossible to know whether any record at issue in this case “specifically pertains’’ to any plaintiff, since the plaintiffs were allowed to proceed as a class. Br. of Appellants Zink at 32-33. This is incorrect: the class is defined as consisting only of individuals “named” in the records that Zink requested. CP at 1608, 1619.


 E.g., CP at 202-11.


 E.g., CP at 238-50.


 E.g., CP at 211 (John Doe declaration stating that declarant was fired after telling his employer that he was a registered level I offender), 283-84 (father of juvenile John Doe and his victims describing family’s experience when son was briefly listed on state registry website).


 E.g., CP at 252-79, 297-302, 325-27.


 E.g., Br. of Appellants Zink at 15 (assigning error to trial court’s finding that “the evidence submitted clearly showed that sex offenders identified by public disclosure face physical violence, stigmatization, mental and emotional distress, and loss of economic opportunity’’; assigning error to trial court’s finding that “declarations filed anonymously by convicted felons are credible’’).


 In note 1 to her reply brief, Zink asserts that she “provided evidence of the relevance and need for public knowledge of all Level I sex offenders.’’ Reply Br. of Appellants Zink at 2 n.l. But the evidence she cites all relates to individual offenders and to information that affected individuals could obtain through specific requests. E.g., CP at 378-79 (article describing level I offender’s arrest and charge in the death of a baby girl whose mother allowed him to live in her home), 381 (article quoting baby girl’s mother stating that she checked Washington’s online sex offender registry to find out whether defendant was listed, but found no information because he was a level I offender). None of this evidence explains why blanket as opposed to targeted disclosure of information on level I offenders would be in the public interest. In her “Memorandum’’ opposing the permanent injunction, Zink argued that this “evidence clearly shows the consequences to the public when sex offenders are secreted by law enforcement.’’ CP at 346. But the trial court did not rule that law enforcement agencies must hide the identities and locations of level I offenders, nor do the John Does argue that this is what RCW 4.24.550 requires. Instead, the trial court determined that law enforcement agencies have discretion to disclose all of the information in the sex offender registry pertaining to level I offenders, provided they do so only after considering the three factors in RCW 4.24.550(5). CP at 566.